!G!NAL                                         06/08/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0611


                                         DA 20-0611


 TERRY WALLACE,
                                                                                   I



              Plaintiff and Appellant,

       v.
                                                                   ORDER
 LAW OFFICE OF BRUCE SPENCER,PLLC,
 LPH,INC,a Montana Corporation, GEISZLER
 STEELE,PC, and John Does 1-5,

              Defendants and Appellees.


       Self-represented Appellant Terry Wallace moves this Court to:(1) disqualify this
Court, en banc, from hearing this appeal; (2) remand the case to the Lewis and Clark
County District Court due to newly discovered evidence, and (3) order a temporary stay
until the issues on remand are completed. Through counsel, Appellees Law Office of
Bruce Spencer,LPH,Inc., and Geiszler Steele (collectively the Business Entities), respond
in opposition.
       Wallace contends that this appeal should be stayed temporarily "and remanded to
the district court to determine if the evidence influenced the judgment against Wallace."
He argues "newly discovered evidence has revealed this Court's longstanding prejudice
against him and that it would be impossible for him to have a fair and impartial
determination of his appeal by the current sitting court[l" Wallace also alleges that Bruce
Spencer is an employee of the Judge and Chief Justice.           Wallace concludes that
"widespread unethical conducr exists and there is an appearance ofimpropriety between
Bruce Spencer, District Court Judge Mike Menahan, and Chief Justice Mike McGrath.
      The Business Entities put forth that this Court should deny Wallace's consolidated
motions because Wallace has provided no basis in fact, no basis in law, or no applicable
legal authority for support ofhis motions. The Business Entities explain that Wallace cites
to case law from other states and not Montana. The Business Entities ffirther explain that
in Wallace's Motion to Disqualify, Wallace relies on "his own baseless and oft-repeated
allegations of this Court's and the District Court's asserted bias against him, false and
immaterial statements concerning Bruce Spencer's work on behalf of the State Bar of
Montana, and his unsupported and opportunistic spin on public information." They point
to Wallace's continuing behavior of asserting bias from this Court against him. The
Business Entities summarize Wallace's accusations about bias because prior District
Courts' and this Court's decisions either ruled against him or his clients.
        The Business Entities point out that Bruce Spencer is not an employee of either this
Court or the District Court and that Bruce Spencer engaged in authorized lobbying
activities for the State Bar of Montana. They further point out that Wallace appeals an
October 20, 2020 Order granting their Motion for Summary Judgment, which was decided
months before Bruce Spencer's activity on behalfofthe Montana State Bar. The Business
Entities contend that Wallace rehashes prior decisions from this Court and District Courts.
They conclude that nothing in Wallace's motions support disqualification, remand, or a
stay.
        We find the Business Entities' arguments dispositive and conclude that Wallace
provides no basis in law or fact to support his motions. It is apparent that Wallace desires
a different outcome to prior decisions. See Devlin v. Christopher, No. OP 17-0372, 2017
Mont. LEXIS 635, *5 (Jul. 11, 2017)(Petitioner Chuck Devlin sought a different outcome
over a decade, including disqualification of the District Court Judge, for his 2007
convictions). This Court has explained before that in being "mindfur of Rule 2.7 of the
Judicial Code of Conduct:"A judge shall hear and decide matters assigned to the judge,
except when disqualification is required by Rule 2.12 or other law." Reichert v. State,2012
MT 111, ¶ 49, 365 Mont. 92, 278 P.3d 455. Wallace's consolidated motions lack merit.
Wallace has not demonstrated any legal reason for disqualification, remand, or a stay. See
§ 3-1-803, MCA;M.R. App.P. 16(1), 19(1)(c) and 22(2)-(4). This appeal should proceed.
We observe that Wallace's reply brief is due on or before July 8, 2021. Accordingly,

                                             2
      IT IS ORDERED that Wallace's Consolidated Motions are DENIED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Terry Wallace personally.
      DATED this       'lay of June, 2021.

                                                   494 n4 AIL




                                                               Justices




                                             3